

SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”), made and entered into June 24, 2009,
is by and between Compliance Systems Corporation, a Nevada corporation
(“Borrower”), and Henry A. Ponzio, a resident of the State of Connecticut
(“Lender”).


WHEREAS, Borrower is indebted to Lender in the principal amount of $150,000 as
of the date of this Agreement and such indebtedness is evidenced by a demand
promissory note of Borrower, dated April 27, 2006 (the “Original Note”), in
favor of Lender;


WHEREAS, pursuant to that certain Promissory Note Exchange Agreement, dated as
of the date of this Agreement (the “Note Exchange Agreement”), between Borrower
and Lender, Lender is, simultaneously with the delivery of this Agreement by
Borrower to Lender, exchanging an 18% Senior Subordinated Secured Promissory
Note of Borrower, dated the date of this Agreement (the “New Note”), in favor of
Lender for the Original Note;


WHEREAS, as security for payment and performance of Borrower’s obligations under
the New Note, and in accordance with the terms of the Note Exchange Agreement,
Borrower has agreed to grant, and is by executing this Agreement granting, to
Lender a security interest in certain of Borrower’s property and assets, to the
extent set forth in this Agreement;


WHEREAS, Lender would not be willing to exchange the New Note for the Original
Note, nor willing to enter into the Note Exchange Agreement, if Borrower were
not willing to, and did not, grant Lender a security interest in certain of
Borrower’ property and assets, to the extent set forth in this Agreement; and


WHEREAS, all capitalized terms not otherwise defined in this Agreement shall
have the meanings assigned to such capitalized terms in Article 9 of the Uniform
Commercial Code (the "UCC") as in effect in New York, and such definitions are
hereby incorporated in this Agreement by reference and made a part hereof.


           NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, for other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, and
in order to induce Lender to enter into the Note Exchange Agreement and exchange
the New Note for the Original Note, the parties to this Agreement, intended to
be legally bound, agree as follows:


1.            GRANT OF SECURITY INTEREST.


 (a)           As collateral security for the timely payment and satisfaction of
all obligations and liabilities of Borrower under the New Note (each, a “Secured
Obligation”), Borrower hereby affirms, grants, pledges and assigns to the Lender
a security interest (the “Security Interest”) in and to all of the following
property of Borrower, whether now owned or existing or hereafter acquired or
arising and wheresoever located:

 

--------------------------------------------------------------------------------

 


(i)         All tangible and intangible assets of Borrower of whatever kind and
nature (including, without limitation, all intellectual property of whatever
kind or nature of Borrower including patents, trademarks, tradenames, copyrights
and all other intellectual property and any applications or registrations
therefor, accounts (“Accounts”), chattel paper, commercial tort claims,
documents, equipment, farm products, general intangibles, instruments,
inventory, investment property, and the stock of all of Borrower’s
subsidiaries), in each case whether now owned or hereafter acquired and wherever
located, and all proceeds thereof, together with all proceeds, products,
replacements and renewals thereof; and
(ii)        All books and records relating to any of the Collateral (as such
capitalized term is defined below) (including, without limitation, customer
data, credit files, computer programs, printouts and other computer materials
and records of Borrower pertaining to any of the assets of Borrower referred to
in clause (i) of this paragraph 2(a)).
 
All of the property and interests in property described in clauses (i) and (ii)
of this paragraph 2(a) are collectively referred to in this Agreement as the
“Collateral.”


(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Security Interest shall be subordinated to the security interests
in the Collateral previously granted by Borrower to Nascap Corp., Agile
Opportunity Fund, LLC and Henry A. Ponzio (collectively, and as amended,
modified or enlarged in any respect, the “Previously Granted Security
Interests”) and the Security Interest shall be and remain subordinated to the
Previously Granted Security Interests.


2.           FINANCING STATEMENTS.  Borrower authorizes Lender to file financing
statements limited to the Collateral as prescribed by Article 9 of the UCC and
the Uniform Commercial Code as presently in effect under the laws of all other
applicable jurisdictions, prepared and approved by Lender in form and number
sufficient for filing wherever required with respect to the Collateral, in order
that Lender shall have a duly perfected security interest of record in the
Collateral following the filing of such financing statements with the
appropriate local and state governmental authorities.  Borrower authorizes
Lender to prepare and file such financing statements without Borrower’s
signature where permitted under the laws of the applicable jurisdictions.


3.           MAINTENANCE OF SECURITY INTEREST.


(a)           Subject to the rights of the holders of the Previously Granted
Security Interests, Borrower will, from time to time, upon the request of the
Lender, deliver specific assignments of Collateral, together with such other
instruments and documents, financing statements, amendments thereto, assignments
or other writings as Lender may reasonably request to carry out the terms of
this Agreement or to protect or enforce the Security Interest in the Collateral.

 
2

--------------------------------------------------------------------------------

 


(b)           With respect to any and all Collateral to be secured and conveyed
under this Agreement, Borrower agrees to do and cause to be done all things
necessary to perfect and keep in full force the Security Interest granted in
favor of the Lender, including, but not limited to, the filing of any amendments
to previously filed financing statements and the prompt payment of all fees and
expenses incurred in connection with any filings made to perfect or continue the
Security Interest in favor of Lender.


(c)           Borrower agrees to make appropriate entries upon its financial
statements and books and records disclosing the Security Interest granted to
Lender pursuant to this Agreement.


4.           RECEIPT OF PAYMENT.  In the event an Event of Default (as such
capitalized term is defined below) shall occur and be continuing and Borrower
(or any of its affiliates, subsidiaries, stockholders, directors, officers,
employees or agents) shall receive any proceeds of Collateral, including,
without limitation, monies, checks, notes, drafts or any other items of payment,
subject to the rights of the holders of the Previously Granted Security
Interests, Borrower shall hold all such items of payment in trust for, and for
the benefit and as the property of, Lender, and no later than the first Business
Day (as defined hereinafter) following the receipt of such proceeds, Borrower
shall cause the same to be forwarded to Lender for Lender’s custody and
possession as additional Collateral.  For purposes of this Agreement, the term
“Business Day” shall mean any day on which banks are open for business and are
neither required nor authorized to close in the State of New York.


5.           COLLECTIONS; LENDER'S RIGHT TO NOTIFY ACCOUNT DEBTORS AND TO
ENDORSE BORROWER’S NAME.


(a)           Borrower hereby authorizes Lender, at all times after the
occurrence and during the continuation of an Event of Default, but subject to
the rights of the holders of the Previously Granted Security Interests, to:
(i)            to open Borrower’s mail and collect any and all amounts due to
Borrower from parties obligated on any of Borrower’s Accounts ("Account
Debtors");
(ii)           to take over Borrower’s post office boxes or make other
arrangements as Lender deems necessary to receive Borrower’s mail, including
notifying the post office authorities to change the address for delivery of
Borrower’s mail to such address as Lender may designate; and
(iii)          to notify any or all Account Debtors that their respective
Accounts have been assigned to Lender and that Lender has a security interest in
the Accounts (provided that Lender may at any time give such notice to an
Account Debtor that is a department, agency or authority of the United States
government).

 
3

--------------------------------------------------------------------------------

 

(b)           Borrower, at all times after the occurrence and during the
continuation of an Acceleration Event (as such capitalized term is defined
below), but subject to the rights of the holders of the Previously Granted
Security Interests, irrevocably makes, constitutes and appoints Lender (and all
agents designated by Lender for that purpose) as Borrower’s true and lawful
attorney (and agent-in-fact) to endorse Borrower’s name on any checks, notes,
drafts or any other payment relating to or constituting proceeds of the
Collateral which comes into Lender's possession or Lender's control, and deposit
the same to the account of Lender on account and for payment of the Secured
Obligations.  Lender shall promptly furnish Borrower with a copy of any such
notice sent with respect to Collateral pursuant to this section 5 and Borrower
hereby agrees that any such notice, in Lender's sole discretion, may be sent on
Borrower’s stationery, in which event Borrower shall co-sign such notice with
Lender.  For purposes of this Agreement, the term “Acceleration Event” means
that:
(i)            an Event of Default has occurred and is continuing and
(ii)           the Secured Obligations have become due and payable (whether by
acceleration, at final maturity or otherwise).


6.           COVENANTS.  Borrower covenants with Lender that from and after the
date of this Agreement until termination of this Agreement in accordance with
section 21:


(a)           Inspection.  Lender (directly or through Lender’s agents) shall
have the right, upon reasonable request and prior notice, and at any reasonable
times during Borrower’s usual business hours, to inspect the Collateral, all
records related to the Collateral (and to make extracts or copies from such
records), and the premises upon which any of the Collateral is located, to
discuss Borrower’s affairs and finances with any party (other than Account
Debtors) and to verify with any party other than Account Debtors the amount,
quality, quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss Borrower’s affairs and finances with Account Debtors and to verify the
amount, quality, value and condition of, or any other matter relating to, the
Collateral and such Account Debtors. Upon or after the occurrence and during the
continuation of an Acceleration Event, Lender may at any time and from time to
time employ and maintain on Borrower’s premises a custodian selected by Lender
who shall have full authority to do all acts necessary to protect Lender’s
interest.  All expenses incurred by Lender by reason of the employment of such
custodian shall be paid by Borrower, added to the Secured Obligations and
secured by the Collateral.


(b)           Assignments, Records and Schedules of Accounts.  Borrower shall
keep accurate and complete records of its Accounts (“Account Records”) and from
time to time, at intervals designated by Lender, Borrower shall provide Lender
with a schedule (each, a “Schedule of Accounts”) of Account Records in form and
substance reasonably acceptable to Lender describing all Collateral created or
acquired by Borrower; provided, however, that Borrower’s failure to execute and
deliver any Schedule of Accounts shall not affect or limit the Security Interest
or Lender's other rights in and to any Collateral for the benefit of Lender.  If
requested by Lender, Borrower shall furnish Lender with copies of proof of
delivery and other documents relating to the Collateral so scheduled, including,
without limitation, repayment histories and present status reports
(collectively, “Account Documents”) and such other matter and information
relating to the status of then existing Collateral as Lender shall reasonably
request.  Borrower shall not remove any Account Records or Account Documents or
change its chief executive offices from the address set forth on Schedule A to
this Agreement without 30 days prior written notice to Lender as provided in
section 16 and delivery to Lender by Borrower prior to such removal of executed
financing statements, amendments and other documents necessary to maintain the
Security Interest as granted under this Agreement.

 
4

--------------------------------------------------------------------------------

 


(c)           Notice Regarding Disputed Accounts.  In the event any amounts due
and owing in excess of $25,000 are in dispute between any Account Debtor and
Borrower (which shall include, without limitation, any dispute in which an
offset claim or counterclaim may result), Borrower shall provide Lender with
written notice of such dispute as soon as practicable, explaining in detail the
reason for the dispute, all claims related to the dispute and the amount in
controversy.


(d)           Verification of Accounts.  If an Event of Default has occurred and
is continuing, any of Lender's agents shall have the right, at any reasonable
time or times hereafter, to verify with Account Debtors the validity, amount or
any other matter relating to any Accounts and, whether or not an Event of
Default has occurred, any of Lender's agents shall have the right to verify the
same with Borrower.


(e)           Corporate Name; Jurisdiction of Incorporation.  Borrower shall not
(i) change or otherwise modify its corporate name in any respect, (ii)
reincorporate in a jurisdiction other than Nevada or (iii) merge, convert or
otherwise change its form of organization from a Nevada corporation without 30
days prior written notice to Lender in each instance.  Upon the request of
Lender, the chief executive officer of Borrower shall execute and deliver a
certificate to Lender, in form reasonably satisfactory to Lender, certifying
that no change has been made to Borrower’s corporate name, organization or
jurisdiction of incorporation since the date of this Agreement or the last
notice of change provided pursuant to this section 6(e) was given, as the case
may be.


7.           WARRANTIES AND REPRESENTATIONS REGARDING COLLATERAL
GENERALLY.  Borrower warrants and represents that Borrower is and will continue
to be the owner of the Collateral, now owned and upon the acquisition of the
same, free and clear of all liens, claims, charges, encumbrances and security
interests (“Liens”) other than the Previously Granted Security Interests or
security interests in the Collateral specifically junior and subordinated to the
Security Interest, and that Borrower will defend such Collateral and any
products and proceeds of the Collateral against all claims and demands of all
parties at any time claiming the same or any interest in the Collateral adverse
to Lender, other than claims or demands by holders of the Previously Granted
Security Interests.


8.           COLLATERAL WARRANTIES AND REPRESENTATIONS. With respect to the
Collateral, Borrower warrants and represents to Lender that Lender may rely on
all statements or representations made by Borrower on or with respect to any
Schedule of Accounts prepared and delivered by it and that:
(i)           All Account Records and Account Documents are located only at
Borrower’s location as set forth on Schedule A to this Agreement and
incorporated herein by reference;
(ii)          The Collateral is genuine, are in all respects what they purport
to be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document;

 
5

--------------------------------------------------------------------------------

 


(iii)          The Collateral covers, in part, bona fide sales and deliveries of
inventory usually dealt in by Borrower, or the rendition by Borrower of
services, to an Account Debtor in the ordinary course of business; 
(iv)          The amounts of the face value shown on any Schedule of Accounts or
invoice statement delivered to the Lender with respect to any Collateral, as
applicable, are actually owing to Borrower and are not contingent for any
reason; and there are no setoffs, discounts, allowances, claims, counterclaims
or disputes of any kind or description in an amount greater than $25,000 in the
aggregate, or greater than $5,000 individually, existing or asserted with
respect thereto and Borrower has not made any agreement with any Account Debtor
thereunder for any deduction therefrom, except as may be stated in the Schedule
of Accounts and reflected in the calculation of the face value of each
respective invoice related thereto;
(v)           Except for conditions generally applicable to Borrower’s industry
and markets, there are no facts, events, or occurrences known to Borrower
pertaining particularly to any Collateral which is reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Collateral that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, and on all contracts, invoices and statements delivered to the Lender,
with respect thereto;
(vi)          The goods or services giving rise to the Collateral are not, and
were not at the time of the sale or performance thereof, subject to any Liens,
except those of Lender and the holders of the Previously Granted Security
Interests;
(vii)         Except as previously described elsewhere in this Agreement, the
Collateral has not been pledged to any Person other than to Lender under this
Agreement and the holders of the Previously Granted Security Interests and is
owned by Borrower free and clear of any Liens; and
(viii)        The Security Interest will not be subject to any offset,
deduction, counterclaim, Lien or other adverse condition.


9.           EVENTS OF DEFAULT.  It is understood and agreed that the occurrence
of any one or more of the following shall constitute an “Event of Default” under
this Agreement and shall entitle Lender to take such actions as are elsewhere
provided in this Agreement in respect of Events of Default:
(i)            an Event of Default (as such term is defined in the New Note)
under the Note shall have occurred and be continuing;
(ii)           Borrower shall have failed to pay Lender any of the Secured
Obligations in accordance with the New Note and such failure has not been cured
within five Business Days of the giving of notice of such failure to Borrower by
Lender;
(iii)          any representation or warranty made by the Borrower in the New
Note or this Agreement shall prove to have been false in any material respect
when made;
(iv)          any covenant made by Borrower in this Agreement (other than those
covenants contained in section 6(a)) is breached, violated or not complied with
and not been cured within five Business Days of the giving of notice of such
breach, violation or non-compliance to Borrower by Lender; provided, however,
that any breach, violation or non-Borrower with any covenant contained in
section 6(a) shall immediately result in an Event of Default; or

 
6

--------------------------------------------------------------------------------

 


(v)           any covenant made by the Borrower in the New Note is breached,
violated, or not complied with and not been cured within five Business Days of
the giving of notice of such breach, violation or non-compliance to Borrower by
Lender, and such breach, violation or non-compliance results in a material
adverse change to the Collateral or the Collateral’s value, in either case,
taken as a whole.


10.         RIGHTS AND REMEDIES UPON ACCELERATION EVENT.


(a)           Subject to the rights and remedies of the holders of Previously
Granted Security Interests, upon and after an Acceleration Event, Lender shall
have the following rights and remedies in addition to any rights and remedies
set forth elsewhere in this Agreement, all of which may be exercised with or, if
allowed by law, without notice to Borrower:
(i)           All of the rights and remedies of a secured party under Article 9
of the UCC and the Uniform Commercial Code of any other state or jurisdiction
where such rights and remedies are asserted, or under other applicable law, all
of which rights and remedies shall be cumulative, and none of which shall be
exclusive, to the extent permitted by law, in addition to any other rights and
remedies contained in this Agreement or the New Note;
(ii)          The right to foreclose the Security Interest by any available
judicial procedure or without judicial process;
(iii)         The right to:
(A)          enter upon the premises of Borrower through self-help and without
judicial process, without first obtaining a final judgment or giving Borrower
notice and opportunity for a hearing on the validity of Lender's claim and
without any obligation to pay rent to Borrower, or any other place or places
where any Collateral is located and kept, and remove the Collateral from such
premises to the premises of Lender or any agent of Lender, for such time as
Lender may desire, in order effectively to collect or liquidate the Collateral,
and/or
(B)           require Borrower to assemble the Collateral and make it available
to Lender at a place to be designated by Lender that is reasonably convenient to
both parties;
            (iv)            The right to:
(A)          demand payment of any Accounts;
(B)          enforce payment of Accounts, by legal proceedings or otherwise;
(C)          exercise all of Borrower’s rights and remedies with respect to the
collection of the Accounts;
(D)          settle, adjust, compromise, extend or renew the Accounts;
(E)           settle, adjust or compromise any legal proceedings brought to
collect the Accounts;
(F)           if permitted by applicable law, sell or assign the Accounts upon
such terms, for such amounts and at such time or times as Lender deems
advisable;
(G)          discharge and release the Accounts;

 
7

--------------------------------------------------------------------------------

 


(H)          take control, in any manner, of any item of payment or proceeds
referred to in section 4;
(I)           prepare, file and sign Borrower’s name on a Proof of Claim in
bankruptcy or similar document against any Account Debtor;
(J)           prepare, file and sign Borrower’s name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Collateral;
(K)          endorse the name of Borrower upon any chattel paper, document,
instrument, invoice, freight bill, bill of lading or similar document or
agreement relating to the Accounts or Inventory;
(L)           use Borrower’s stationery for verifications of the Collateral and
notices thereof to Account Debtors;
(M)         use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral to which
Borrower has access; and/or
(N)          do all acts and things and execute all documents necessary, in
Lender's sole discretion, to collect the Accounts; and
(v)  Borrower acknowledges that Lender has no obligation to preserve rights to
the Collateral against prior parties or to marshal any Collateral for the
benefit of any person or entity.


(b)           The net cash proceeds resulting from the collection, liquidation,
sale, lease or other disposition of the Collateral shall be applied first to the
expenses (including all attorneys' fees) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations. Any sale or other
disposition of the Collateral and the possession of the Collateral by Lender
shall be in compliance with all provisions of applicable law (including
applicable provisions of the UCC).  Borrower shall be liable to Lender, and
shall pay to Lender on demand any deficiency which may remain after such sale,
disposition, collection or liquidation of the Collateral.  Lender shall remit to
Borrower or other party entitled thereto any surplus remaining after all Secured
Obligations and any other obligations of Borrower to Lender under this Agreement
have been fully satisfied.


11.         ANTI-MARSHALLING PROVISIONS.  The right is hereby given by Borrower
to Lender to make releases (whether in whole or in part) of all or any part of
the Collateral agreeable to Lender without notice to, or the consent, approval
or agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred under such
documents, nor release Borrower from personal liability for the Secured
Obligations hereby secured.  Notwithstanding the existence of any other security
interest in the Collateral held by Lender, Lender shall have the right to
determine the order in which any or all of the Collateral shall be subjected to
the remedies provided in this Agreement.  The proceeds realized upon the
exercise of the remedies provided in this Agreement shall be applied by Lender
in the manner herein provided in this Agreement.  Borrower hereby waives any and
all right to require the marshalling of assets in connection with the exercise
of any of the remedies permitted by applicable law or provided in this
Agreement.

 
8

--------------------------------------------------------------------------------

 


12.         APPOINTMENT OF LENDER AS BORROWER’S LAWFUL ATTORNEY.  Without
limitation of any other provision of this Agreement, upon and after an
Acceleration Event, Borrower irrevocably designates, makes, constitutes and
appoints Lender (and all parties designated by Lender) as Borrower’s true and
lawful attorney (and agent-in-fact) to take all actions and to do all things
required to be taken or done by Borrower under this Agreement.  All acts of
Lender or Lender’s designee taken pursuant to this section 12 are hereby
ratified and confirmed and Lender or Lender’s designee shall not be liable for
any acts of omission or commission nor for any error of judgment or mistake of
fact or law, other than as a result of Lender’s or Lender’s designee’s gross
negligence or willful misconduct.  This power, being coupled with an interest,
is irrevocable by Borrower until this Agreement has been terminated in
accordance with section 21.


13.         RIGHTS AND REMEDIES CUMULATIVE; NON-WAIVER; ETC.  The enumeration of
the rights and remedies of Lender set forth in this Agreement is not intended to
be exhaustive and the exercise by Lender of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given under
this Agreement, or under any other agreement between Borrower and Lender or
which may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or shall be construed to be a waiver of any Event of
Default.  No waiver by a party hereunder shall be effective unless it is in
writing and signed by the party making such waiver, and then only to the extent
specifically stated in such writing.  No course of dealing between Borrower and
Lender or Lender's agents shall be effective to change, modify or discharge any
provision of this Agreement or to constitute a waiver of any Event of
Default.  Lender shall not have any liability for any error, omission or delay
of any kind occurring in the handling or liquidation of the Collateral or for
any damages resulting such error, omission or delay, other than as a result of
Lender’s or Lender’s agent’s gross negligence or willful misconduct.


14.         SUPPLEMENTAL DOCUMENTATION.  At Lender's request, Borrower shall
execute and deliver to Lender all documents, instruments and other written
matter that Lender may request to perfect and maintain perfected the Security
Interest, in form and substance reasonably acceptable to Lender, and pay all
charges, expenses and fees that Lender may reasonably incur in filing any of
such documents, and all taxes relating thereto.  Borrower acknowledges that a
carbon, photographic, photostatic or other reproduction of this Agreement or a
financing statement is sufficient as a financing statement and may be filed by
Lender in any appropriate filing office.

 
9

--------------------------------------------------------------------------------

 




15.         WAIVERS.  In addition to the other waivers contained herein,
Borrower hereby expressly waives, to the extent permitted by law: presentment
for payment, demand, protest, notice of demand, notice of protest, notice of
default or dishonor, notice of payments and non-payments and all other notices
and consents to any action taken by Lender unless expressly required by this
Agreement.


16.         NOTICE.  All requests, demands, notices and other communications
required or otherwise given under this Agreement shall be deemed sufficiently
given if (a) delivered by hand, against written receipt therefor, (b) forwarded
via a nationally recognized overnight courier requiring delivery the next
business day and written acknowledgment of receipt or (c) mailed by postage
prepaid, registered or certified mail, return receipt requested, in any event,
addressed as follows:


If to Borrower, to:                            Dean Garfinkel, President
Compliance Systems Corporation
90 Pratt Oval
Glen Cove, New York 11542


with a copy to:                   Dennis C. O’Rourke, Esq.
Moritt Hock Hamroff & Horowitz LLP
400 Garden City Plaza
Garden City, New York 11530


If to Lender, to:                                Henry A. Ponzio
466 Main Street – Unit 15
Old Saybrook, Connecticut 06475


with a copy to:


or, in the case of any of the parties to this Agreement, at such other address
as such party shall have furnished in writing, in accordance with this section
16, to the other party to this Agreement.  Each such request, demand, notice or
other communication shall be deemed given (i) on the date of delivery by hand,
(ii) on the first business day following the date of delivery to an overnight
courier or (iii) three business days following mailing by registered or
certified mail.


17.         ENTIRE AGREEMENT.  This Agreement constitutes and expresses the
entire understanding between the parties to this Agreement with respect to the
subject matter of this Agreement, and supersedes all prior agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained.  The express terms of this Agreement
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms of this Agreement.  Neither this Agreement
nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than by an agreement, in writing signed by the parties to this
Agreement.

 
10

--------------------------------------------------------------------------------

 


18.         SEVERABILITY.  The provisions of this Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained in this Agreement.


19.         SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon the
successors and assigns of Borrower, and the rights, remedies, powers, and
privileges of Lender under this Agreement shall inure to the benefit of the
successors, assigns and heirs of Lender; provided, however, that Borrower shall
not make any assignment of any of Borrower’s obligations or rights under this
Agreement without the prior written consent of Lender.


20.         COUNTERPARTS.  This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.


21.         TERMINATION; RELEASE.  This Agreement, the Security Interest and all
obligations of Borrower under this Agreement shall terminate without delivery of
any instrument or performance of any act by any party, and the Collateral shall
automatically be released from the Security Interest and other Liens created by
this Agreement and all rights to such Collateral shall automatically revert to
Borrower upon the full satisfaction and cancellation of the New
Note.  Notwithstanding the immediately preceding sentence, upon such termination
of the Security Interest, Lender shall reassign and redeliver such Collateral
then held by or for Lender and execute and deliver to Borrower such documents as
Borrower shall reasonably request to evidence such termination, as well as
filing such documents as may be required under Article 9 of the UCC and other
applicable laws to note the termination of the Security Interest.


22.         APPLICABLE LAW; JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE GOVERNED BY AND INTERPRETED UNDER THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN, WITHOUT GIVING EFFECT
TO THE PRINCIPLES OF CONFLICTS OF LAW.  BORROWER HEREBY IRREVOCABLY CONSENTS
THAT ANY LEGAL ACTION OR PROCEEDING AGAINST BORROWER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT MAY BE INSTITUTED IN ANY STATE COURT OF
GENERAL JURISDICTION LOCATED IN EITHER THE COUNTIES OF NASSAU OR SUFFOLK OF THE
STATE OF NEW YORK, OR THE UNITED STATES FEDERAL COURT FOR THE EASTERN DISTRICT
OF NEW YORK AND BORROWER HEREBY SUBMITS TO THE JURISDICTION AND VENUE OF SUCH
COURTS.  BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS ARISING
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY POSTAGE PREPAID CERTIFIED OR REGISTERED FIRST-CLASS
MAIL, RETURN RECEIPT REQUESTED, TO BORROWER.  THE FOREGOING, HOWEVER, SHALL NOT
LIMIT THE RIGHT OF LENDER TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE ANY LEGAL ACTION OR PROCEEDING OR TO OBTAIN EXECUTION OF
JUDGMENT IN ANY APPROPRIATE JURISDICTION.  IN THE EVENT OF LITIGATION BETWEEN
THE PARTIES OVER ANY MATTER CONNECTED WITH THIS AGREEMENT, THE RIGHT TO A TRIAL
BY JURY IS HEREBY WAIVED BY SUCH PARTIES.

 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.


BORROWER:
   
Compliance Systems Corporation
   
By:
/s/ Dean Garfinkel
 
Dean Garfinkel, President
   
LENDER:
   
/s/ Henry A. Ponzio
Henry A. Ponzio


 
12

--------------------------------------------------------------------------------

 

Schedule A


Borrower’s Location


90 Pratt Oval
Glen Cove, New York 11542

 
13

--------------------------------------------------------------------------------

 